Detailed Action
This office action is a response to an application filed on 7/14/2020 in which claims 1 – 30 are pending and ready for examination.

The Patent Application claims priority to U.S. Provisional Patent Application No. 62/892,456, filed on August 27, 2019, entitled "RECEPTION OF OVERLAPPING PHYSICAL DOWNLINK SHARED CHANNEL COMMUNICATIONS,
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/25/2021.
Drawings
The Examiner contends that the drawings submitted on 7/14/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1  -  30  are rejected under 35 U.S.C. 103 as being unpatentable over  Sun United States Patent Application 20180287745  in view of Hwang United States Patent Application 20190254009 in further view of Papasakellariou United States Patent Application 2017/0367046.
With regards to Claim 1, 13, 22, and 27,  Sun teaches a method of wireless communication, comprising: receiving, by a mobile station, an indication of whether both the first CBG communication and the second CBG communication are to be transmitted in the set of resources; and decoding, by the mobile station, the first CBG communication based at least in part on the indication; ¶[0084] At 1004, the UE may receive an indicator (also referred to as the preemption indicator) indicating the at least partially punctured resources from the base station. In some configurations, the indicator indicating the at least partially punctured resources may be received in an indication channel, e.g., in the PDCCH. For example, referring to FIG. 4/5, the UE 404 may receive a URLLC indication 412/512 indicating the punctured resources. The received indicator may allow the UE 404 to determine the punctured resources on which the first subset of CBGs is transmitted by the base station 402 (and received by the UE 404) and in turn also determine which CBGs of the received set of CBGs may have been corrupted/affected due to the resource puncturing. In other words, the indicator may allow the UE 404 to determine which CBGs correspond to the first subset.
And decoding, by the mobile station, the first PDSCH communication based at least in part on the indication; ¶ [0085] At 1006, the UE may decode the set of CBGs received from the base station. For example, again referring to FIG. 4/5, the UE 404 may decode the received set of CBGs or at least some of the received CBGs and decide whether to send an ACK or a NACK feedback based on a result of the decoding.
 Sun teaches discloses the invention substantially as recited above. However, Sun does not disclose of a first physical downlink shared channel (PDSCH) communication is to be punctured in a set of ¶[0041] In certain aspects, the UE 104 includes, among other components, a RNTI component 192, a decision component 194, and a channel resource component 198. The channel resource component 198 determines resources of a first physical downlink shared channel (PDSCH) and resources of second at least one PDSCH on a cell, the first PDSCH being a unicast PDSCH specific to the UE. The decision component 194 determines that the first PDSCH overlaps with the second at least one PDSCH in a time domain. The decision component 194 determines whether the second at least one PDSCH is another unicast PDSCH specific to the UE. When the second at least one PDSCH is not another unicast PDSCH specific to the UE, a duration required for decoding the first PDSCH meets a duration threshold, and the cell is in a first frequency range, (a) the decision component 194 refrains from decoding the first PDSCH independently of a transport block size of the second at least one PDSCH or (b) the channel resource component 198 determines a transport block size of the second at least one PDSCH.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun.
One would have been motivated to modify Sun in this manner so that determination can be made as to the state of a PDSCH with respect to the receiving UE.	
Sun does not disclose, where a first code block group (CBG) communication is to be punctured in a set of resources in which a second CBG communication at least partially overlaps with the first CBG communication and where a base station indicates whether one type of PDSCH is punctured by another PDSCH or not.  Papasakellariou in the same field of endeavor teaches in Figure 16 and ¶[0067]  In some embodiments, the RF transceivers 210a-210n are capable of transmitting first signaling in a slot. In such embodiments, the first DCI format includes a field indicating the slot and a number of slot symbols in the slot in which the first signaling is punctured by second signaling.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun.
One would have been motivated to modify Sun in this manner so that a base station indicates whether one type of PDSCH is punctured by another PDSCH or not.  

With regards to Claims 2, 14, and 21, Sun teaches where the indication is included in a radio resource control configuration communication; ¶ [0040] FIG. 3 is a block diagram of a base station 310 in communication with a UE 350 in an access network. In the DL, IP packets from the EPC 160 may be provided to a controller/processor 375. The controller/processor 375 implements layer 3 and layer 2 functionality. Layer 3 includes a radio resource control (RRC) layer, and layer 2 includes a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, and a medium access control (MAC) layer. The controller/processor 375 provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs), RRC connection control (e.g., RRC connection paging, RRC connection establishment, RRC connection modification, and RRC connection release),
With regards to Claims 3, 15, and 24, Sun teaches where the indication is included in a dynamic downlink grant that schedules the second PDSCH communication. ¶ [0055] In accordance with another aspect, in addition to retransmitting just the punctured CBGs or the entire TB depending on whether the UE provides an ACK or NACK, in various configurations the base station provides a CBG confirmation (also referred to as a CBG list) in a retransmission grant. The retransmission grant may precede the retransmission of a subset of CBGs (e.g., associated with punctured resources) or full set of CBGs in some configurations.
With regards to Claims 4, 16, 23, and 28, Sun teaches where the indication indicates that the first PDSCH communication is to be punctured; ; ¶[0084] At 1004, the UE may receive an indicator (also referred to as the preemption indicator) indicating the at least partially punctured resources from the base station. In some configurations, the indicator indicating the at least partially punctured resources may be received in an indication channel, e.g., in the PDCCH.
where decoding the first PDSCH communication comprises: setting log likelihood ratios (LLRs) associated with the set of resources to zero values; ¶ [0060] The above examples illustrated with respect to FIGS. 4-5 assume that the URLLC indication is detected and correctly decoded by the UE 404 and thus the UE 404 knows which CBGs are on punctured resources to the UE 404. In such cases, prior to or as part of the decoding the CBGs received in a retransmission, UE 404 may simply null out the LLRs (e.g., stored from decoding of the CBGs from a first transmission) corresponding to the CBGs received on the impacted resources and not use the erroneous LLRs (for CBGs on punctured resources) for soft combining when decoding CBGs of the received retransmission.
And decoding the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values. ¶ [0061] FIG. 6 is a drawing 600 illustrating signaling exchange between the base station 402 and the UE 404 and processing in an example scenario where the UE 404 fails to receive/detect a preemption indication (e.g., URLLC indication). As discussed in the example, in such a case the UE 404 may use an exemplary CBG list to null out erroneous LLRs and reduce the likelihood future decoding errors. 
Sun does not disclose, where the indication indicates that the first PDSCH communication is to be punctured in the set of resources in which the second PDSCH communication at least partially overlaps with the first PDSCH communication and where a base station indicates whether one type of PDSCH is punctured by another PDSCH or not.  Papasakellariou in the same field of endeavor teaches in Figure 16 and ¶[0067]  In some embodiments, the RF transceivers 210a-210n are capable of transmitting first signaling in a slot. In such embodiments, the first DCI format includes a field indicating the slot and a number of slot symbols in the slot in which the first signaling is punctured by second signaling.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun.
One would have been motivated to modify Sun in this manner so that a base station indicates whether one type of PDSCH is punctured by another PDSCH or not.  

With regards to Claims 5, 17, 25, Sun teaches of determining that a downlink control information (DCI) communication associated with the second PDSCH communication at least partially overlaps with the first PDSCH communication in another set of resources; ¶[0084] At 1004, the UE may receive an indicator (also referred to as the preemption indicator) indicating the at least partially punctured resources from the base station. In some configurations, the indicator indicating the at least partially punctured resources may be received in an indication channel, e.g., in the PDCCH.
where decoding the first PDSCH communication comprises: setting LLRs associated with the other set of resources to zero values and decoding the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values; ¶ [0060] .. In such cases, prior to or as part of the decoding the CBGs received in a retransmission, UE 404 may simply null out the LLRs (e.g., stored from decoding of the CBGs from a first transmission) corresponding to the CBGs received on the impacted resources and not use the erroneous LLRs (for CBGs on punctured resources) for soft combining when decoding CBGs of the received retransmission.
With regards to Claim 6, Sun teaches of transmitting a communication that identifies a capability of the mobile station to support decoding the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values; ; ¶ [0060] .. In such cases, prior to or as part of the decoding the CBGs received in a retransmission, UE 404 may simply null out the LLRs (e.g., stored from decoding of the CBGs from a first transmission) corresponding to the CBGs received on the impacted resources and not use the erroneous LLRs (for CBGs on punctured resources) for soft combining when decoding CBGs of the received retransmission.
With regards to Claim 7, Sun teaches of receiving, based at least in part on transmitting the communication, an indication to decode the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values; ¶ [0060] The above examples illustrated with respect to FIGS. 4-5 assume that the URLLC indication is detected and correctly decoded by the UE 404 and thus the UE 404 knows which CBGs are on punctured resources to the UE 404. In such cases, prior to or as part of the decoding the CBGs received in a retransmission, UE 404 may simply null out the LLRs (e.g., stored from decoding of the CBGs from a first transmission) corresponding to the CBGs received on the impacted resources and not use the erroneous LLRs (for CBGs on punctured resources) for soft combining when decoding CBGs of the received retransmission.
With regards to Claims 8, 18, Sun teaches discloses the invention substantially as recited above. However Sun does not disclose where the indication indicates that the first PDSCH communication is to be punctured in the set of resources in which the second PDSCH communication at least partially overlaps with the first PDSCH communication; wherein decoding the first PDSCH communication comprises: 0097-100041194931 attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources. Hwang in the same field of endeavor teaches in ¶ [0068] FIG. 9 is a diagram 900 illustrating a first technique that can be employed by a UE to reduce simultaneous decoding of multiple PDSCHs. In this first technique, when a UE determines that one unicast PDSCH and one or more broadcast PDSCHs overlap with each other in a time domain, the UE, without considering transport block sizes (TBSs) of the one or more broadcast PDSCHs, may decide not to decode the unicast PDSCH. In other words, the UE may decide to refrain from decoding the unicast PDSCH independently of the TBSs of the one or more broadcast PDSCHs.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that the indication indicates how the first PDSCH communication is to be punctured in the set of resources in which the second PDSCH communication at least partially overlaps with the first PDSCH communication can be determined;
With regards to Claims 9, 26, Sun teaches of receiving a retransmission of the first PDSCH communication in which the second PDSCH communication does not overlap with the retransmission of the first PDSCH communication; ¶ [0053] ... The single bit ACK may indicate that all CBGs/CBs that are not punctured are received
setting log likelihood ratios (LLRs) of the set of resources to zero values based on the first PDSCH communication and second PDSCH communication at least partially overlapping in the set of resources; ¶ [0063] Referring back to FIG. 6, after sending the NACK 614, in addition to monitoring for retransmission (e.g., retransmission) 620, the UE 404 may also monitor for a CBG confirmation/list in a retransmission grant. As illustrated, the base station 402 may send (e.g., in a retransmission grant 622) the CBG list 624 including information from the earlier indication 611 (which the UE 404 missed earlier) and URLLC indication 612, indicating the CBGs affected due to resource puncturing. As shown in drawing 600, the CBG list 624 includes a bitmap with 1's in locations corresponding to the affected CBGs which were on punctured resources in the first transmission 610. From the received CBG list 624, the UE 404 may determine that CBGs {1, 2, 3} and {5, 6, 7} were on punctured resources in the first transmission 610. In this example, the CBG list 624 also serves as an indication that the earlier generated LLRs corresponding to the CBGs indicated in the CBG list 624 should be nulled out/voided and no soft combining should be performed for such CBGs
and decoding the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values and the retransmission of the first PDSCH communication; ; ¶ [0063] Accordingly, the UE 404 nulls out the previously generated LLRs (e.g., by clearing/resetting the LLR buffers) corresponding to CBGs {1, 2, 3} and {5, 6, 7} and does not perform soft combining for these CBGs. While the UE 404 may perform soft combining for other remaining CBGs (e.g., CBGs 0, 4, 8 to 11) based on the previously generated LLRs (based on decoding of CBGs from the first transmission 610) and newly generated LLRs (based on decoding from the retransmission 620), the UE 404 may proceed to decode the retransmitted CBGs {1, 2, 3} and {5, 6, 7} without soft combining. Accordingly, in some configurations the CBG list 624 may be used by the UE 404 to reset the LLR buffers, e.g., to null out previously generated incorrect LLRs and stop soft combining based on the incorrect LLRs. Thus, in the above discussed manner, by introducing a CBG list of the type described herein, the propagation of decoding errors may be avoided even when the UE 404 fails to detect/receive a URLLC indication.

With regards to Claims 10, 12, 19, 20, 29 and 30, Sun teaches discloses the invention substantially as recited above. However Sun does not disclose of transmitting a communication that identifies a capability of the mobile station to support attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources; Hwang in the same field of endeavor teaches in ¶ [0074] In this example, based on the DCI 1044 and the DCI 1048, the UE 704 can determine resources of the unicast PDSCH 1064 and the unicast PDSCH 1068, respectively. In this example, the UE 704 further determines that the unicast PDSCH 1064 and the unicast PDSCH 1068 overlap with each other in a symbol period 1018. Accordingly, the UE 704 does not decode the unicast PDSCH 1068 because the priority 1078 is lower than the priority 1074. In other words, the UE 704 refrains from decoding the unicast PDSCH 1068. The UE 704 may transmit a HARQ feedback to the base station 702 indicating that modulation symbols of the unicast PDSCH 1068 are not successfully decoded.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun.
	
 One would have been motivated to modify Sun in this manner so the base station can determine whether or not to allocate to allocate PDSCH communication resources for a targeted UE.	

With regards to Claims 11, Sun teaches of receiving, based at least in part on transmitting the communication, an indication to attempt to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources.
¶ [0059] Next, the UE 404 may proceed to decode the received transmission 510. Since the assumption is that the UE 404 received the URLLC indication 512 and thus knows the affected CBGs, the UE 404 may either attempt to decode all received CBGs or may just decode the non-punctured CBGs (e.g., CBGs 0, 1, 2, 3, 4, 8, 9, 8, 10, 11) which have not been indicated in the URLLC indication 512 to be affected by resource puncturing. For discussion purposes, consider that in this example while CBG 3 504 is not affected due to the resource puncturing, the CBG 3 504 fails decoding at the UE 404, e.g., due to erroneous reception, decoding error and/or interference at the UE 404. In accordance with one aspect, 


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/KEVIN C. HARPER/             Primary Examiner, Art Unit 2462